DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive.

The Applicant contends, “the primary reference, Zhang, has not been shown to teach or suggest the above underlined elements of current claim 1, such as “for performing rate matching in a communications system” and “wherein the coded block is obtained based on low-density parity-check (LDPC) code”, let alone “generating, by the communication device, one or more modulation symbols based on the output bit sequence; and transmitting, by the communication device, the one or more modulation symbols.” The other cited references have not been shown to remedy Zhang’s deficiency as recited in current claim 1, either”.
The Examiner would like to point out that Zhang, in an analogous art, teaches A method, comprising: obtaining, by a communication device a size NCB of a coded block, wherein the coded block is stored in a circular buffer (Figures 1, 6-7; and, column 1, lines 28-36 and column 5, lines 26-58 in Zhang clearly suggests obtaining, by the communication device 102, a size/length NCB = N of a Reed-Solomon coded block wherein the coded block is stored in a circular buffer of Figure 6): obtaining, by a communication device, a starting position k0(i), for a value i = 0, 1, 2, 3,…,  of an output bit sequence in the coded block, wherein a value of the starting position k0(i) is one of {p0, p1, p2, p3}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB of the coded block, wherein 0 < p1 < p2 < p3 ≤ NCB, p2 – p1 < p3 - p2 (Figures 1, 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests obtaining, by a communication device 102, a starting position/address k0(i) = T[d], for a value i = d = 0, 1, 2, 3,…,  of an output bit sequence in the Reed-Solomon coded block, wherein a value of the starting position k0(i) = T[d] is one of {p0, p1, p2, p3} = {T[0], T[1], T[2], T[3]}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB = N of the coded block, wherein 0 < p1/T[1] < p2/T[2] < p3/T[3] ≤ NCB = N, 2xL[1] = p2/T[2] – p1/T[1] < p3/T[3] – p2/T[2] = 3 x L[2]; Note: column 7 lines 15 to 23 in Zhang clearly suggests the values {T[0], T[1], T[2], T[3]} Re: function of/based on L([d-1] and column 5, lines 26-58 in Zhang teach L[d-1] is a function of N = NCB and; furthermore, L[d] approximately equals (dxN)/D for all d, meaning that T[i] is an increasing function of d = 0, 1, 2,…, increasing approximately by (dxN)/D for all d; see Figure 6 in Zhang, for example); and outputting, by the communication device, the output bit sequence, wherein the output bit sequence comprises a plurality of bits starting from the starting position k0(i) in the coded block (Figures 1 and 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests an interleaver 120 outputting, by the communication device 102, the output bit sequence 124, wherein the output bit sequence comprises a plurality of bits starting from the starting position k0(i) = T[d] in the Reed-Solomon coded block).  In addition, Figures 1 and 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests storing the Reed Solomon code block in a plurality of circular buffers.  
Landau) et al. (US 20090044082 A1, hereafter referred to as Landau), which is used in a new grounds of rejection, below, teaches an encoding device 1100 in Figure 11 of Landau comprising a rate matching module 1120 For performing rate matching in a communication system wherein the coded block is obtained based on a low density parity check LDPC code (see Abstract in Landau) and generating, by a communication device, one or more modulation symbols based on the output bit sequence (claim 7 on page 9 of Landau teaches that output from the rate matching module undergoes modulation); and, transmitting, by the communication device, the one or more modulation symbols (Figure 1 in Landau clearly suggests transmitting by the communication device, a modulated symbols).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders) and Landau) et al. (US 20090044082 A1, hereafter referred to as Landau).

Rejection of claim 1, 10 and 19:
Zhang, in an analogous art, teaches A method, comprising: obtaining, by a communication device a size NCB of a coded block, wherein the coded block is stored in a circular buffer (Figures 1, 6-7; and, column 1, lines 28-36 and column 5, lines 26-58 in Zhang clearly suggests obtaining, by the communication device 102, a size/length NCB = N of a Reed-Solomon coded block wherein the coded block is stored in a circular buffer of Figure 6): obtaining, by a communication device, a starting position k0(i), for a value i = 0, 1, 2, 3,…,  of an output bit sequence in the coded block, wherein a value of the starting position k0(i) is one of {p0, p1, p2, p3}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB of the coded block, wherein 0 < p1 < p2 < p3 ≤ NCB, p2 – p1 < p3 - p2 (Figures 1, 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests obtaining, by a communication device 102, a starting position/address k0(i) = T[d], for a value i = d = 0, 1, 2, 3,…,  of an output bit sequence in the Reed-Solomon coded block, wherein a value of the starting position k0(i) = T[d] is one of {p0, p1, p2, p3} = {T[0], T[1], T[2], T[3]}, wherein p0 = 0, p1, p2, and p0 are integers based on the size NCB = N of the coded block, wherein 0 < p1/T[1] < p2/T[2] < p3/T[3] ≤ NCB = N, 2xL[1] = p2/T[2] – p1/T[1] < p3/T[3] – p2/T[2] = 3 x L[2]; Note: column 7 lines 15 to 23 in Zhang clearly suggests the values {T[0], T[1], T[2], T[3]} Re: function of/based on L([d-1] and column 5, lines 26-58 in Zhang teach L[d-1] is a function of N = NCB and; furthermore, L[d] approximately equals (dxN)/D for all d, meaning that T[i] is an increasing function of d = 0, 1, 2,…, increasing approximately by (dxN)/D for all d; see Figure 6 in Zhang, for example); and outputting, by the communication device, the output bit sequence, wherein the output bit sequence comprises a plurality of bits starting from the starting position k0(i) in the coded block (Figures 1 and 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests an interleaver 120 outputting, by the communication device 102, the output bit sequence 124, wherein the output bit sequence comprises a plurality of bits starting from the starting position k0(i) = T[d] in the Reed-Solomon coded block).  In addition, Figures 1 and 6-7; and, column 1, lines 28-36, column 5, lines 26-40 and column 7, lines 15-23 26-58 in Zhang clearly suggests storing the Reed Solomon code block in a plurality of circular buffers.
As per claims 10 and 19: column 4, lines 1-20 in Zhang clearly suggest executable instructions in software for realizing functional elements of the interleaving/circular buffer apparatus taught in Zhang.
Sanders, in an analogous art, teaches that one or more circular buffers can be reconfigured as a single circular buffer structure (claim 1 on page 8 of Sanders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang with the teachings of Sanders by including use of storing a coded block in a single circular buffer.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of storing a coded block in a single circular buffer would have provided flexible size management for buffering data so that when parts of a circular buffer are not being used, the unused parts can be disabled to conserve power (see abstract in Sanders).
Landau) et al. (US 20090044082 A1, hereafter referred to as Landau), in an analogous art, teaches an encoding device 1100 in Figure 11 of Landau comprising a rate matching module 1120 For performing rate matching in a communication system wherein the coded block is obtained based on a low density parity check LDPC code (see Abstract in Landau) and generating, by a communication device, one or more modulation symbols based on the output bit sequence (claim 7 on page 9 of Landau teaches that output from the rate matching module undergoes modulation); and, transmitting, by the communication device, the one or more modulation symbols (Figure 1 in Landau clearly suggests transmitting by the communication device, a modulated symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Sanders with the teachings of Landau by including use of a communication device for performing rate matching in a communication system wherein the coded block is obtained based on a low density parity check LDPC code; for generating, by the communication device, one or more modulation symbols based on the output bit sequence; and, transmitting, by the communication device, the one or more modulation symbols.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a communication device for performing rate matching in a communication system wherein the coded block is obtained based on a low density parity check LDPC code; for generating, by the communication device, one or more modulation symbols based on the output bit sequence; and, transmitting, by the communication device, the one or more modulation symbols would have provided a means for effectuating rate matching (see abstract in Landau).

Rejection of claims 2 and 11:
Step 1200 in Figure 12 I Zhang clearly suggests determining a length N of the output bit sequence that comprises the plurality of bits necessary for initializing an interleaver.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders) and Song et al. (US 20040093549 A1, hereafter referred to as Song).

Rejection of claims 5 and 14:
Note: Figure 2 in Sanders teaches systematic/information bits 203 and parity bits 204/205.
Song, in an analogous art, teaches the use of a parity check matrix H having weight-2 columns for encoding systematic/information bits (paragraphs [0048]-[0050] on pages 3-4 of Song).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Sanders with the teachings of Song by including use of wherein, during initial transmission, the output bit sequence includes information bits and parity bits that correspond to weight-2 columns.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein, during initial transmission, the output bit sequence includes information bits and parity bits that correspond to weight-2 columns would have reduced computations and memory accesses (paragraphs [0048]-[0050] on pages 3-4 of Song).

Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders) and Blankenship et al. (US 20080320353 A1, hereafter referred to as Blankenship).

Rejection of claims 6 and 15:
Blankenship, in an analogous art, teaches wherein the starting position ko is determined based on a redundancy version number (Abstract in Blankenship).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang and Sanders with the teachings of Blankenship by including use of wherein the starting position ko is determined based on a redundancy version number.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the starting position ko is determined based on a redundancy version number would have improved efficiency of the circular buffer based rate matching algorithm (paragraph [0008] on page 1 of Blankenship).

Rejection of claims 7 and 16:
Paragraph [0007] on page 1 of Blankenship teaches wherein the redundancy version number is obtained through input signaling.  Also see Step 1209 in Figure 12 of Blankenship.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders), Blankenship et al. (US 20080320353 A1, hereafter referred to as Blankenship) and Pi et al (-US 20090028129 A1, hereafter referred to as Pi).

Rejection of claims 8 and 17:
Paragraph [0073] on page 5 of Pi, in an analogous art, teaches that a redundancy version number is obtained based on a sequence of redundancy version numbers and a value/bit index, when the value/bit index is an integer greater than or equal to 0, the value/bit index indicates the transmission.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang, Sanders and Blankenship with the teachings of Pi by including use of wherein the redundancy version number is obtained based on a sequence of redundancy version numbers and a value of i, wherein i is an integer greater than or equal to 0, the value of i indicates an i“ transmission.   This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the redundancy version number is obtained based on a sequence of redundancy version numbers and a value of i, wherein i is an integer greater than or equal to 0, the value of i indicates an i“ transmission would have optimized the trade-off between power consumption and hard work complexity (paragraph [0071] on pages 4-5 of Pi).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 6785862 B1), Sanders et al. (US 20140075144 A1, hereafter referred to as Sanders), Blankenship et al. (US 20080320353 A1, hereafter referred to as Blankenship), Pi et al (-US 20090028129 A1, hereafter referred to as Pi) and Cheng (US 20090238066 A1).

Rejection of claims 9 and 18:
Cheng, in an analogous art, teaches wherein the sequence of redundancy version numbers is determined based on an initial transmission code rate (Table 1 on page 3 of Cheng).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang, Sanders, Blankenship and Pi with the teachings of Cheng by including use of wherein the sequence of the redundancy version numbers is determined based on an initial transmission code rate.   This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of wherein the sequence of the redundancy version numbers is determined based on an initial transmission code rate would have improved the optimization of retransmission settings for HARQ operations (paragraph [0006] on pages 1 of Cheng).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11128401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-20 are broadened versions of claims 1-20 of U.S. Patent No. US 11128401 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by broadening claims 1-20 of U.S. Patent No. US 11128401 B2.   This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-20 of U.S. Patent No. US 11128401 B2 would have been obvious since all the limitations of the current claims can be found in claims 1-20 of U.S. Patent No. US 11128401 B2.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. US 10425191B2. Although the claims at issue are not identical, they are not patentably distinct from each other because current claims 1-20 are broadened versions of claims 1-24 of U.S. Patent No. US 10425191 B2.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify by broadening claims 1-24 of U.S. Patent No. US 10425191 B2.   This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that broadening claims 1-24 of U.S. Patent No. US 10425191 B2 would have been obvious since all the limitations of the current claims can be found in claims 1-24 of U.S. Patent No. US 10425191 B2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112